
	
		I
		112th CONGRESS
		1st Session
		H. R. 2353
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Reichert, Ms. Baldwin, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  increase the exclusion for benefits provided to volunteer firefighters and
		  emergency medical responders.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Responder Incentive
			 Protection Reauthorization Act of 2011.
		2.Benefits provided to
			 volunteer firefighters and emergency medical responders
			(a)Increase in
			 dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of
			 the Internal Revenue Code of 1986 is amended by striking $30 and
			 inserting $50.
			(b)ExtensionSubsection
			 (d) of section 139B of such Code is amended to read as follows:
				
					(d)TerminationThis section shall not apply with respect
				to taxable years—
						(1)beginning after
				December 31, 2010, and before January 1, 2012, or
						(2)beginning after
				December 31,
				2015.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
